DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determining a path loss reference signal (PLRS) ready time that indicates an interval after which a PLRS is to be ready for use in performing an uplink power control operation, wherein the PLRS is activated by a downlink control information (DCI) based PLRS activation command; and performing the uplink power control operation, based at least in part on the PLRS, after the PLRS ready time.  The limitation of determining a path loss reference signal (PLRS) ready time that indicates an interval after which a PLRS is to be ready for use in performing an uplink power control operation, wherein the PLRS is activated by a downlink control information (DCI) based PLRS activation command is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  The language “determining” in the context of the claim 
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites the PLRS ready time is determined based at least in part on a determination of whether the PLRS is known to the UE or unknown to the UE.  The limitation of the PLRS ready time is determined based at least in part on a determination of whether the PLRS is known to the UE or unknown to the UE is a process that, under its broadest reasonable interpretation and its dependence from Claim 1 set forth above, covers performance of the limitation in the mind.  If a claim limitation, under its broadest reasonable 
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites wherein the PLRS is determined to be known to the UE when: the DCI based PLRS activation command has been received within a particular time period; and the PLRS, or a quasi co-located source synchronization signal block, has been detected within the particular time period.  The limitation of wherein the PLRS is determined to be known to the UE when: the DCI based PLRS activation command has been received within a particular time period; and the PLRS, or a quasi co-located source synchronization signal block, has been detected within the particular time period is a process that, under its broadest reasonable interpretation and its dependence from Claim 1 set forth above, covers performance of the limitation in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind then it falls within the “Mental Process” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  This judicial exception is not integrated into a practical application because the claim does not recite any additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible.
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites wherein the PLRS ready time is determined based at least in part on at least one of: a timing between a downlink transmission and acknowledgment feedback for the downlink transmission; a time to a first synchronization signal block (SSB) transmission after a medium access control element command is decoded; an SSB processing time; a time for a layer 1 reference signal received power (RSRP) measurement for receive beam refinement; whether the PLRS is active for the UE; whether the layer 1 RSRP measurement is based on a channel state information reference signal or an SSB; or a numerology for at least one of a component carrier associated with the DCI based PLRS activation command or a component carrier associated with the PLRS.  The limitation wherein the PLRS ready time is determined based at least in part on at least one of: a timing between a downlink transmission and acknowledgment feedback for the downlink transmission; a time to a first synchronization signal block (SSB) transmission after a medium access control element command is decoded; an SSB processing time; a time for a layer 1 reference signal received power (RSRP) measurement for receive beam refinement; whether the PLRS is active for the UE; whether the layer 1 RSRP measurement is based on a channel state information reference signal or an SSB; or a numerology for at least one of a component carrier associated with the DCI based PLRS activation command or a component carrier associated with the PLRS is a process that, under its broadest reasonable interpretation and its dependence from Claim 1 set forth above, covers performance of the limitation in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind then it falls within the “Mental Process” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  This judicial exception is not integrated 
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites wherein the interval is a quantity of samples of the PLRS or a time interval.  The limitation of wherein the interval is a quantity of samples of the PLRS or a time interval is a process that, under its broadest reasonable interpretation and its dependence from Claim 1 set forth above, covers performance of the limitation in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind then it falls within the “Mental Process” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  This judicial exception is not integrated into a practical application because the claim does not recite any additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites wherein the time interval begins after reception of the DCI based PLRS activation command.  The limitation of wherein the time interval begins after reception of the DCI based PLRS activation command is a process that, under its broadest reasonable interpretation and its dependence from Claim 1 set forth above, covers performance of the limitation in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind then it falls within the “Mental Process” 
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites wherein, when physical downlink control channel (PDCCH) repetition is used in association with communicating the DCI based PLRS activation command, the time interval begins after reception of a particular PDCCH repetition.  The limitation wherein, when physical downlink control channel (PDCCH) repetition is used in association with communicating the DCI based PLRS activation command, the time interval begins after reception of a particular PDCCH repetition is a process that, under its broadest reasonable interpretation and its dependence from Claim 1 set forth above, covers performance of the limitation in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind then it falls within the “Mental Process” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  This judicial exception is not integrated into a practical application because the claim does not recite any additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible.
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites wherein the particular PDCCH repetition is a first transmission of a PDCCH including the DCI based PLRS activation command, an intermediate transmission of a PDCCH including the DCI based PLRS activation command, or a last transmission of a PDCCH including the DCI based PLRS activation command.  The limitation of wherein the particular PDCCH repetition is a first transmission of a PDCCH including the DCI based PLRS activation command, an intermediate transmission of a PDCCH including the DCI based PLRS activation command, or a last transmission of a PDCCH including the DCI based PLRS activation command is a process that, under its broadest reasonable interpretation and its dependence from Claim 1 set forth above, covers performance of the limitation in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind then it falls within the “Mental Process” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  This judicial exception is not integrated into a practical application because the claim does not recite any additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible.
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites wherein the particular PDCCH repetition is indicated via at least one of radio resource control signaling, a medium access control element, or DCI.  The limitation of wherein the particular PDCCH repetition is indicated via at least one of radio resource control signaling, a medium access control element, or DCI is a process that, under its broadest reasonable interpretation and its dependence from Claim 1 set forth above, covers performance of the limitation in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind then it falls within the “Mental Process” grouping of abstract ideas.  Accordingly, the claim recites 
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim wherein the time interval begins after transmission of acknowledgement feedback for the DCI based PLRS activation command.  The limitation of wherein the time interval begins after transmission of acknowledgement feedback for the DCI based PLRS activation command is a process that, under its broadest reasonable interpretation and its dependence from Claim 1 set forth above, covers performance of the limitation in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind then it falls within the “Mental Process” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  This judicial exception is not integrated into a practical application because the claim does not recite any additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible.
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites wherein, when uplink repetition is used in association with transmitting the acknowledgment feedback, the time interval begins after transmission of a particular uplink repetition.  The limitation of wherein, when uplink repetition is used in association with transmitting the acknowledgment feedback, the time interval begins after transmission of a particular uplink repetition is a process that, under its broadest reasonable interpretation and its 
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites wherein the particular uplink repetition is a first transmission of an uplink communication including the acknowledgment feedback, an intermediate transmissions of an uplink communication including the acknowledgment feedback, or a last transmission of an uplink communication including the acknowledgment feedback.  The limitation of wherein the particular uplink repetition is a first transmission of an uplink communication including the acknowledgment feedback, an intermediate transmissions of an uplink communication including the acknowledgment feedback, or a last transmission of an uplink communication including the acknowledgment feedback is a process that, under its broadest reasonable interpretation and its dependence from Claim 1 set forth above, covers performance of the limitation in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind then it falls within the “Mental Process” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  This judicial exception is not integrated into a practical application 
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites wherein the particular uplink repetition is indicated via at least one of radio resource control signaling, a medium access control element, or DCI.  The limitation of wherein the particular uplink repetition is indicated via at least one of radio resource control signaling, a medium access control element, or DCI is a process that, under its broadest reasonable interpretation and its dependence from Claim 1 set forth above, covers performance of the limitation in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind then it falls within the “Mental Process” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  This judicial exception is not integrated into a practical application because the claim does not recite any additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6, 14 – 19, 27 – 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL R4-1914980, hereafter 980’, in view of Gong et al. (US 2020/0068497).
Regarding Claim 1, 980’ teaches determining a path loss reference signal (PLRS) ready time that indicates an interval after which a PLRS is to be ready for use in performing an uplink power control operation (Page 3, “Observation 1”, 5 samples is the interval after which the activated/updated PLRS is ready to use), wherein the PLRS is activated by a MAC CE based PLRS activation command (Page 2, “Pathloss reference RS for PUSCH can be activated/updated via MAC CE”); and performing the uplink power control operation, based at least in part on the PLRS, after the PLRS ready time (Page 3, “Observation 1” activated/updated PLRS is used to derive the uplink transmit power control).
980’ does not teach wherein the PLRS is activated by a downlink control information (DCI) based PLRS activation command.
Gong, which also teaches uplink power control, teaches wherein a reference signal is activated by a DCI based reference activation command (Section 0262, reference signal relationship is established by the DCI, DCI is an alternative to MAC CE).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of 908’ with the above features of Gong for the purpose of mitigating interference between cells as taught by Gong.  The combination of 980” and Gong teaches the PLRS is activated by a downlink control information (DCI) based PLRS activation command.

980’ does not teach wherein the PLRS is activated by a downlink control information (DCI) based PLRS activation command.
Gong, which also teaches uplink power control, teaches wherein a reference signal is activated by a DCI based reference activation command (Section 0262, reference signal relationship is established by the DCI, DCI is an alternative to MAC CE).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of 908’ with the above features of Gong for the purpose of mitigating interference between cells as taught by Gong.  The combination of 980” and Gong teaches the PLRS is activated by a downlink control information (DCI) based PLRS activation command.

980’ does not teach wherein the PLRS is activated by a downlink control information (DCI) based PLRS activation command.
Gong, which also teaches uplink power control, teaches wherein a reference signal is activated by a DCI based reference activation command (Section 0262, reference signal relationship is established by the DCI, DCI is an alternative to MAC CE).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of 908’ with the above features of Gong for the purpose of mitigating interference between cells as taught by Gong.  The combination of 980” and Gong teaches the PLRS is activated by a downlink control information (DCI) based PLRS activation command.

980’ does not teach wherein the PLRS is activated by a downlink control information (DCI) based PLRS activation command.
Gong, which also teaches uplink power control, teaches wherein a reference signal is activated by a DCI based reference activation command (Section 0262, reference signal relationship is established by the DCI, DCI is an alternative to MAC CE).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of 908’ with the above features of Gong for the purpose of mitigating interference between cells as taught by Gong.  The combination of 980” and Gong teaches the PLRS is activated by a downlink control information (DCI) based PLRS activation command.
Regarding Claims 2, 15, The above 980’ combination teaches all of the claimed limitations recited Claims 1, 14.  980’ further teaches the PLRS ready time is 
Regarding Claims 3, 16, The above 980’ combination teaches all of the claimed limitations recited Claims 2, 15.  980’ further teaches wherein the PLRS is determined to be known to the UE when: the DCI based PLRS activation command has been received within a particular time period (Page 2, “Pathloss reference RS for PUSCH can be activated/updated via MAC CE”, PLRS is activated via MAC CE thus rendering a scenario wherein the activation command is received within a time period and detected within said time period); and the PLRS, or a quasi co-located source synchronization signal block, has been detected within the particular time period (Page 2, “Pathloss reference RS for PUSCH can be activated/updated via MAC CE”, PLRS is activated via MAC CE thus rendering a scenario wherein the activation command is received within a time period and detected within said time period).
Regarding Claims 4, 17, 28, 30, The above 980’ combination teaches all of the claimed limitations recited Claims 1, 14, 27, 29.  980” further teaches wherein the PLRS ready time is determined based at least in part on at least one of: a timing between a downlink transmission and acknowledgment feedback for the downlink transmission; a time to a first synchronization signal block (SSB) transmission after a medium access control element command is decoded; an SSB processing time; a time for a layer 1 reference signal received power (RSRP) measurement for receive beam refinement; 
	Regarding Claims 5, 18, The above 980’ combination teaches all of the claimed limitations recited Claims 1, 14.  980” further teaches wherein the interval is a quantity of samples of the PLRS or a time interval (Page 3, “Observation 1”, 5 samples to use the new PLRS).
	Regarding Claims 6, 19, The above 980’ combination teaches all of the claimed limitations recited Claims 5, 18.  980’ further teaches wherein the time interval begins after reception of the DCI based PLRS activation command (Page 3, “Observation 1”, 5 samples after reception of PLRS activation via MAC CE).

Claims 7 – 9, 20 – 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL R4-1914980, hereafter 980’, in view of Gong et al. (US 2020/0068497), as applied to Claims 6, 19 set forth above, and further in view of You et al. (US 2017/0289899)
Regarding Claims 7, 20, The above 980’ combination teaches all of the claimed limitations recited Claims 6, 19.  The 980’ combination does not teach wherein, when physical downlink control channel (PDCCH) repetition is used in association with 
You, which also teaches the use of DCI, teaches wherein, when physical downlink control channel (PDCCH) repetition is used in association with communicating the DCI based PLRS activation command, the time interval begins after reception of a particular PDCCH repetition (Section 0216, DCI based information or indicators are received, the repetition number R determines when the time interval begins).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the 980’ combination with the above features of You for the purpose of efficiently receiving/transmitting uplink/downlink data using limited resources as taught by You.
Regarding Claims 8, 21, The above 980’ combination teaches all of the claimed limitations recited Claims 7, 20.  You further teaches wherein the particular PDCCH repetition is a first transmission of a PDCCH including the DCI based PLRS activation command, an intermediate transmission of a PDCCH including the DCI based PLRS activation command, or a last transmission of a PDCCH including the DCI based PLRS activation command (Section 0216, repetition number R renders a scenario of a last transmission of a PDCCH due to the plurality of PDCCHs caused by the repetition number R).
Regarding Claims 9, 22, The above 980’ combination teaches all of the claimed limitations recited Claims 7, 20.  You further teaches wherein the particular PDCCH repetition is indicated via at least one of radio resource control signaling, a medium access control element, or DCI (Section 0216).
Claims 10 – 13, 23 – 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL R4-1914980, hereafter 980’, in view of Gong et al. (US 2020/0068497), as applied to Claims 5, 18, and further in view of Yang et al. (US 2020/0029335)
Regarding Claims 10, 23, The above 980’ combination teaches all of the claimed limitations recited Claims 5, 18.  The 980’ combination does not teach wherein the time interval begins after transmission of acknowledgement feedback for the DCI based PLRS activation command.
Yang, which also teaches the use of DCI, teaches wherein the time interval begins after transmission of acknowledgement feedback for the DCI based indicator (Section 0085, acknowledgements/negative acknowledgements (ACK/NACK) for DCI based indications, quantity of repetitions determines when time interval begins).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the 980’ combination with the above features of Yang for the purpose of improving network performance as taught by Yang.
Regarding Claims 11, 24, The above 980’ combination teaches all of the claimed limitations recited Claims 10, 23.  Yang further teaches wherein, when uplink repetition is used in association with transmitting the acknowledgment feedback, the time interval begins after transmission of a particular uplink repetition (Section 0085, time interval begins after a particular quantity of repetitions).
Regarding Claims 12, 25, The above 980’ combination teaches all of the claimed limitations recited Claims 11, 24.  Yang further teaches wherein the particular uplink 
Regarding Claims 13, 26, The above 980’ combination teaches all of the claimed limitations recited Claims 11, 24.  Yang further teaches wherein the particular uplink repetition is indicated via at least one of radio resource control signaling, a medium access control element, or DCI (Section 0085, DCI scheduling).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877.  The examiner can normally be reached on Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RAYMOND S DEAN/          Primary Examiner, Art Unit 2645                                                                                                                                                                                              	Raymond S. Dean
September 30, 2021